PEARSON, Judge
(dissenting).
I am convinced that a careful reading of Brown v. State, Fla.1968, 206 So.2d 377; State v. Anderson, Fla.1972, 270 So.2d 353; and Gilford v. State, Fla.1975, 313 So.2d 729, requires reversal of this cause for a new trial. The jury manifested a desire to find the defendant guilty of a lesser included offense by not finding the defendant guilty as charged. The offense of aggravated assault was, in my view of the evidence, both a necessarily included offense and one supported by the evidence.